ARMSTRONG, J.,
concurring.
I join the majority because I agree with it that the Board erred in concluding that claimant had failed to submit corroborative evidence on her claim. I disagree, however, with its conclusion that the corroboration requirement in ORS 656.128(3) is satisfied if corroborative evidence is submitted on either element of the test for whether an injury or disease is work related. I agree with the dissent that the statute requires corroborative evidence to be submitted on both elements of the test.